
	

114 HR 156 IH: Crude Oil Export Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 156
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. McCaul (for himself, Mr. Duncan of South Carolina, Mr. Poe of Texas, and Mr. Bridenstine) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Natural Resources, Energy and Commerce, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the crude oil export ban under the Energy Policy and Conservation Act, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Crude Oil Export Act.
		2.Crude oil exports
			(a)Repeal of Presidential authority To restrict oil exports
				(1)In generalSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) is repealed.
				(2)Conforming amendments
					(A)Section 12 of the Alaska Natural Gas Transportation Act of 1976 (15 U.S.C. 719j) is amended—
						(i)by striking and section 103 of the Energy Policy and Conservation Act; and
						(ii)by striking such Acts and inserting that Act.
						(B)The Energy Policy and Conservation Act is amended—
						(i)in section 251 (42 U.S.C. 6271)—
							(I)by striking subsection (d); and
							(II)by redesignating subsection (e) as subsection (d); and
							(ii)in section 523(a)(1) (42 U.S.C. 6393(a)(1)), by striking (other than section 103 thereof).
						(b)Repeal of limitations on exports of oil
				(1)In generalSection 28 of the Mineral Leasing Act (30 U.S.C. 185) is amended—
					(A)by striking subsection (u); and
					(B)by redesignating subsections (v) through (y) as subsections (u) through (x), respectively.
					(2)Conforming amendments
					(A)Section 1107(c) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3167(c)) is
			 amended by striking (u) through (y) and inserting (u) through (x).
					(B)Section 23 of the Deep Water Port Act of 1974 (33 U.S.C. 1522) is repealed.
					(C)Section 203(c) of the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1652(c)) is amended in the
			 first sentence by striking (w)(2), and (x)) and inserting (v)(2), and (w)).
					(D)Section 509(c) of the Public Utility Regulatory Policies Act of 1978 (43 U.S.C. 2009(c)) is amended
			 by striking subsection (w)(2) and inserting subsection (v)(2).
					(c)Repeal of limitations on export of OCS oil or gasSection 28 of the Outer Continental Shelf Lands Act (43 U.S.C. 1354) is repealed.
			(d)Termination of limitation on exportation of crude oilSection 7(d) of the Export Administration Act of 1979 (50 U.S.C. App. 2406(d)) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.)) shall have no force or effect.
			(e)Clarification of crude oil regulation
				(1)In generalSection 754.2 of title 15, Code of Federal Regulations (relating to crude oil) shall have no force
			 or effect.
				(2)Crude oil license requirementsThe Bureau of Industry and Security of the Department of Commerce shall grant licenses to export to
			 a country crude oil (as the term is defined in subsection (a) of the
			 regulation referred to in paragraph (1)) (as in effect on the date that is
			 1 day before the date of enactment of this Act) unless—
					(A)the country is subject to sanctions or trade restrictions imposed by the United States; or
					(B)the President or Congress has designated the country as subject to exclusion for reasons of
			 national security.
					(f)Presidential ban
				(1)AuthorityThe President may, subject to paragraph (2), impose a ban on the export of crude oil from the
			 United States for a period of not more than 90 days during a period of
			 national emergency. Such ban may be renewed for additional periods during
			 the period of national emergency.
				(2)Congressional Review ActThe act of imposing or renewing a ban under paragraph (1) shall be considered a major rule subject
			 to a resolution of disapproval under chapter 8 of title 5, United States
			 Code (commonly referred to as the Congressional Review Act).
				
